DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to the claims, the cited prior art fails to teach, based on a private identifier, a private radio access network (RAN); deploying, by the device, based on configuring the private RAN, network functions that use flexible resource allocation to a private network platform; configuring, by the device, the private network platform to provide a private multi-edge computing (MEC) environment that hosts one or more MEC applications.
Prior art Ashrafi (US Publication 2018/0343567 A1) teaches a private network 302 in figure 3 that an Enterprise can deploy indoor or outdoors.
Prior art Shah (US Publication 2018/0049179 A1) teaches, Multi-edge computing environment 100 in figure 1.  The MEC environment 100 may include one or more IoT sensor nodes 102, one or more IoT sensor devices 104 associated with the one or more IoT sensor nodes 102, a MEC server 106, an edge cloud 108, a mobile Radio Access Network (RAN) 110, an Application Programming Interface (API) 112 associated with the mobile RAN 110, developer and customer community 114, a demilitarized zone (DMZ) 116, one or more enterprise devices 118, a private cloud 120, one or more .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY P PATEL whose telephone number is (571)272-3086. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/JAY P PATEL/Primary Examiner, Art Unit 2466